PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Avegliano et al.
Application No. 14/622,360
Filed: 13 Feb 2015
For: MOBILE DEVICE BASED INVENTORY MANAGEMENT AND SALES TRENDS ANALYSIS IN A RETAIL ENVIRONMENT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.313(c), filed August 16, 2022, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination).  See 37 CFR 1.313(c)(2).

Petitioner is advised that the issue fee paid on March 18, 2022, cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries should be directed to the undersigned at (571) 272-3206.

This application is being referred to Technology Center Art Unit 3683 for processing of the request for continued examination under 37 CFR 1.114. 


/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:	DAVID L. HEATH
F. CHAU & ASSOCIATES, LLC
130 WOODBURY ROAD
WOODBURY, NY  11797


    
        
            
    

    
        1	1  The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission).  Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.